 16DECISIONSOF NATIONALLABOR RELATIONS BOARDFLORENCE STOVE COMPANYandOFFICE EMPLOYEES INTERNATIONALUNION, A. F. OFL., PETITIONER.CasesNos.10-RC=1684'and 10-RC-1685.February 8,1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJerold B. Sindler, hearing officer.The hearing officer's rulings made.at the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain!employees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9P(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner seeks two separate units at the Employer's Lewis--burg, Tennessee, plant; one composed of technical employees, andthe other of office and clerical employees.The Employer asserts that,a single office, clerical, and technical unit is appropriate.There is.no history of collective bargaining affecting these employees. In ac-cordance with usual Board practice in situations where, as here, oneparty objects to the inclusion of technical employees in the same unitwith office and clerical employees, we find that the separate units.sought by the Petitioner are appropriate.'There remains for con-sideration the composition of each of the units.The Technical UnitThe Petitioner's proposed technical unit is composed of all engi-neering and time-study employees.The Employer takes no position,regarding the composition of this unit.The engineering employees,who are employed in the engineering department under the super-vision of the chief engineer and the assistant chief engineer,2 include.liaison engineers, engineer-product designers, draftsmenA, anddraftsmen B.3The record establishes that the duties of these em-'American Locomotive Company,92 NLRB 115.2The parties agree, and we find,that the chief engineer and the assistant chief engineershould be excluded from the unit as supervisors.8Also employed in the enginvoring^department,4s al bill`of'materials clerk and a secre-98 NLRB No. 4. FLORENCE STOVE COMPANY17ployees, and the skills and training required for the positions, aresimilar to the duties, skills, and training of employees in the mer-chandise development department at another of the Employer's plants,which employees, the Board held, were technical employees 4Ac-cordingly, we find that these employees are technical employees.Therecord further establishes, and we find, that the assistant time-studyengineer,' the time-study men, and the time-study observers are like-wise technical employees," and we are satisfied that all these employeeshave a sufficient community of interest to warrant their inclusion ina single technical unit.? ,The Office andClerical UnitThe parties are in substantial agreement as to the composition ofthis unit.However, the Employer took no position regarding theunit placement of the following employees, whom the Petitionerwould include in the unit :The duties of the assistant purchasing agent and the buyer include,among others, the placing of orders for various items of supplies andequipment.It appears that they effectively bind the Employer'scredit in the regular course of their work. In accordance with es-tablished Board practice, we find that these employees are managerialemployees, and we shall therefore-exclude them from the unit.The assistant supervisor in the billing department and the assistantto the production control manager assign work to other employees intheir departments; however, the record fails to establish that suchduties require the use of independent judgment.Although the assis-tant supervisor in the billing department has nominal authority toact for his supervisor in the latter's_absence, the record establishesthat he has never exercised such authority,,, and, it appears that anyopportunity to exercise such authority would be sporadic.The recordfails to establish that either of these employees possesses any of theother indicia of supervisory authority.Under these circumstances,we find that these employees are not supervisors within the meaningof the Act,9 and we shall therefore include them in the unit.Accordingly, on the basis of the foregoing and the entire record, wetary to the chief engineer.As the record establishes that these employees are not technicalemployees,we shall include them in the office and clerical unit.aFlorence Stove Company,94 NLRB r434.This employee assigns work to the time-study men and time-study observers.As therecord fails to establish that such duties require the use of independent judgment, and ashe possesses none of the other indicia of supervisory authority,we find that he is not asupervisor as definedin the Act6Florence Stove Company,supra.As the clerk-typist in the time-study departmentperforms only clerical duties, we shall include her in the office and clerical unit.IIt is not contended that any of the employees in the technical unit requested areprofessional employees.8The Girdler Corporation(Dana Pro)ect),96 NLRB 894.9Florence Stove Company, -supra. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that the following two groups of employees constitute separateunits appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) ofthe Act:(a)All technical employees at-the Employer'sLewisburg, Ten-nessee, plant,including liaison engineers,engineer-product designers,draftsmen A, draftsmen B, time-study men,time-studyobservers, andthe assistant time-study engineer,but excluding office and clericalemployees,production and maintenance employees,confidential em-ployees, professional employees,guards, the chief engineer,the assis-tant chief engineer,the supervisorof thetime-study department, andall other supervisors as definedin the Act.(b)All office and clericalemployees'`at the Employer'sLewisburg,Tennessee,plant, including but not limitedto theemployees listed onAppendix A attached hereto,but excluding all technical employees,production and maintenance employees, confidential employees, pro-fessional employees,managerial employees, guards, and supervisors asdefined inthe Act .10[Text of Direction of Elections omitted from publication in thisvolume.]Appendix AClassifications of Employees Included in Office and Clerical UnitEngineering departmentBill of materials clerkSecretary to chief engineerPurchasing departmentPurchasing expediterClerk-stenographerMaterials accounting departmentPurchase parts planning clerkClerk calculator operatorInventory clerkAccounts payable clerkPayroll departmentLabor analysis clerkPayroll clerk APayroll clerk BPayroll clerk-machine and reports clerkBilling departmentAssistant supervisorPricing clerkCheckerInvoice clerk10Certain specific exclusions are set forth on Appendix B attached hereto. FLORENCE STOVE COMPANY19General accounting departmentTypistDuplicating operator and typistTelephone operator and receptionistRelief telephone operator, receptionist, and typistCostestimatorCost estimating clerk ACostestimating clerk BFactory accountant AFactory accountant BGovernment reports and priorities employeeAccounting clerkStation wagon driverMessenger and driverSection leader-office servicesTimekeeperProduction tally clerkTime-study departmentClerk-typistProduction control departmentAssistant to production controlmanagerProduction expediterProduction clerkClerk-stenographerAppendix BClassifications of Employees Excluded From Office and Clerical UnitSupervisorsPurchasing agentSupervisor; materials accounting departmentSupervisor, payroll departmentSupervisor, billing departmentOfficemanagerAssistantofficemanagerChief cost accountantChief timekeeperProduction controlmanagerPersonnelmanagerEmploymentmanagerManagerial employeesAssistant purchasing agentBuyerProfessional employeesIndustrial nurses 20 zDECISIONS OF NATIONAL LABOR='RELATION'S BOARDConfidential employeesSecretary to office manager and assistant office managerSecretary to vice presidentSecretary to plant superintendentClerk-stenographer in personnel departmentGRINNELL BROTHERS1andMICHIGAN JOINT BOARD,RETAIL'&DEPART-MENT STORE EMPLOYEES,AMALGAMATED CLOTHING WORKERS OFAMERICA, CIO,2PETITIONER.Case No. 7-RC-1559.February 8,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Emil C. Farkas,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is a Michigan corporation with its principaloffices and places of business at Detroit, Michigan. It is engaged inthe retail sale of musical merchandise and household appliances. Italsoowns and operates a piano factory located.at Holly, Michigan.The Employer has approximately 25 stores within the State of Michi-gan, 1 store in Toledo, Ohio, and 1 in Windsor, Ontario.Only theFlint, Michigan, store is involved in this proceeding.During a recent12-month period, the Employer in all its operations purchased$5,500,000 to $6,000,000 worth of merchandise.Of this amount, inexcess of $1,000,000 worth of merchandise was receivedfromoutsidethe State of Michigan.During the same period, the Employer's salesamounted to between $9,500,000 and $10,000,000.Of this amount,the Employer shipped in excess of $100,000 worth of merchandise toits stores located outside the State of Michigan.The Employer contends that in deciding whether or not to assertjurisdiction in this matter the Board should not consider any opera-tions of the Employer except the Flint store.We do not agree withthis. contention.The policies of the Employer are formulated anddetermined for all the stores by its board of directors and its president.The manager of the Flint store has the responsibility of conductingthe store under the supervision of the president of the Employer and'As amended at the hearing.sAs amended at the hearing.98 NLRB No. 13.